IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


ALBERT L. MANNING,

              Appellant,

 v.                                                      Case No. 5D15-4166

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed June 10, 2016

3.850 Appeal from the Circuit
Court for St. Johns County,
J. Michael Traynor, Judge.

Albert L. Manning, Jasper, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Douglas T. Squire,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       Albert L. Manning, Jr., appeals the order entered by the trial court summarily

denying his amended motion for post-conviction relief, filed pursuant to rule 3.850 of the

Florida Rules of Criminal Procedure. We reverse the order in part and remand this matter

to the trial court because, as the State properly concedes, the trial court failed to attach
documents which refute Manning's claim for relief in ground 2 of his motion. In all other

respects, we affirm.

      AFFIRMED in part; REVERSED in part; REMANDED.


LAWSON, C.J., PALMER and WALLIS, JJ., concur.




                                           2